210, 1167 Kensington Cr. N.W Calgary, Alberta Canada T2N 1X7 FOR IMMEDIATE RELEASE Oncolytics Biotech® Inc.Collaborators PresentPositiveHead and Neck Results in Phase I/II CombinationREOLYSIN®and Paclitaxel/Carboplatin Trial CALGARY, AB, March 20, 2009 –Oncolytics Biotech Inc. (TSX: ONC, NASDAQ: ONCY) announced that interim clinical results from its Phase I/II U.K. trial of REOLYSIN® combined with paclitaxel/carboplatin for patients with advanced cancers were presented at the Fifth International Meeting on Replicating Oncolytic Virus Therapeutics.The meeting is being held in Banff, Alberta from March 18th to 22nd, 2009. The principal investigator for the trial is Dr. Kevin Harrington of The Institute of Cancer Research. To date, fifteen head and neck cancer patients have been treated in the Phase I/II trial (REO 011).All but one patient had prior platinum treatment.Of 12 patients evaluable for clinical response, five have experienced Partial Response (PR) and four have experienced Stable Disease (SD) ranging from two to six months.For patients who have been followed for at least six months since their initial treatment, the median progression-free survival (PFS) is currently six months, while the overall survival is currently seven months.The literature suggests that platinum refractory patients typically have a PFS of approximately two months and a median survival ranging from 4.5 to 6.5 months.The overall survival figure may evolve as many of the patients are still alive. “In patients previously treated with platinum agents, where the response rate (PR and Complete Response (CR)) is generally in the 3-10% range, a response rate of 42% and a 75% clinical benefit rate (SD, PR, and CR) are dramatic,” said Dr.
